Case 1:18-cv-00681-RJL Document 76 Filed 08/14/19 Page 1 of 6

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

AARON RICH Case No. 1:18-cv-00681-RJL

Honorable Richard J. Leon
Plaintiff, Oral Argument Requested
V.

EDWARD BUTOWSKY,
MATTHEW COUCH
AMERICA FIRST MEDIA,
Defendants.

MOTION FOR RELIEF
FROM JUDGMENT OR ORDER UNDER RULE 60(b)
OF PRO SE DEFENDANT MATTHEW COUCH

Matthew Couch, pro se

 

RECEIVED
Mail Room

 

AUG 14 208

Augela D. Caesar, Clerk of Court
US. District Court, District of Columbia

 

 

 

 
Case 1:18-cv-00681-RJL Document 76 Filed 08/14/19 Page 2 of 6

Preliminary Statement
On July 31, 2019, the Honorable Richard J. Leon held a status conference on

outstanding discovery matters. The court made errors that violated my rights and

its decisions affecting me should be reversed.’
Legal Argument

1. The Court was wrong to grant a motion to compel without giving mea
chance to respond.

Plaintiff’s motion to compel discovery was filed on July 23, 2019. ECF
Doc. No. 71. On July 25, the Court convened a status conference for July 31,
2019. Before the conference, I was never given an opportunity to respond. This
violates my due process rights. Before the motion is decided, defendants have a
right to be heard. Boddie v. Connecticut, 401 U.S. 371, 377-78 (1971). In
addition, | understand the Court discussed the motion in chambers before | joined
the status conference and actually determined how it was going to rule without
giving me any chance to be heard. This was wrong and also violates my rights.
See United States v. Microsoft Corp., 253 F.3d 34, 46 (D.C. Cir. 2001). One of the

important issues that needs to be resolved is the entry of an appropriate

 

11 was helped in writing this motion by Eden P. Quainton, a New York attorney who is admitted
in the Southern, Northern and Eastern Districts of New York. Mr. Quainton is preparing his
application to be admitted in the United States District Court for the District of Columbia and I
am in the process of formalizing his engagement to appear on my behalf in this matter.
Case 1:18-cv-00681-RJL Document 76 Filed 08/14/19 Page 3 of 6

confidentiality order before any sensitive documents are disclosed. In addition,
many of Plaintiff’s demands are overbroad, unduly burdensome and irrelevant.
I]. The Motion to Compel did not comply with the Court’s rules.

Local Rule 7(b) says that I should have 14 days to prepare a response, but
the Court ruled on the Motion to Compel in 8 days without providing time for a
response. Local Rule 7(c) says that each motion shall be accompanied by a
proposed order. I never saw a proposed order. So the Motion was not valid and
should have been rejected.

IIi. The Court was wrong to prevent me from taking any depositions
without Court approval.

The court ruled that I would not be allowed to conduct any depositions
without court approval, whereas Defendant Ed Butowsky and Plaintiff were both
entitled to take five depositions without court approval. Treating the other parties
differently from a pro se defendant also my violates due process and equal
protection rights. I am not a prisoner or incarcerated. I am a law-abiding
American citizen who was sued by a plaintiff with some of the most expensive
lawyers in the United States. I should have a fair chance to defend myself. There

is no reason I should not be allowed to take the same number of depositions as
Case 1:18-cv-00681-RJL Document 76 Filed 08/14/19 Page 4 of 6

Plaintiff or that I should be required to seek court approval where Plaintiff can take
depositions without approval.

Ill. The Court was wrong to hold communications about the case
without involving me.

As mentioned, I understand the Court discussed the case and specifically
discussed my financial circumstances with lawyers for the other parties. |
understand the Court also stated that I should pursue mediation because [ don’t have
any money. Also, the Court apparently decided the motion to compel without me
being in the room. It was wrong for the Court to proceed in this way. The Court
should not discuss anything affecting my rights with lawyers for the other parties
outside of my presence.

I had specifically asked for permission to appear by telephone and the Court
had granted my request without saying there was anything wrong with my request.
If the court disapproved of my appearance by phone, it should have told me, rather
than allowing me to appear by phone and then making decisions without me.

IV. America First Media should not have to answer the Motion to Compel.

America First Media is not a company. It is just a name. It should not have
to file a response to Plaintiff’s motion since it has nothing to provide in any event.

If the court disagrees with this, it should still allow American First Media or me the
Case 1:18-cv-00681-RJL Document 76 Filed 08/14/19 Page 5 of 6

same chance to bring this to the Court’s attention in a proper opposition to

Plaintiff's Motion to Compel.
Conclusion

For all these reasons, the Court should reverse its decisions taken at the July
31, 2019 status conference, require Plaintiff to file a proper motion, give me and
America First Media a chance to respond, and permit me to take the same number

of depositions as Plaintiff without court approval.

Matthew Couch

Matthew Couch, pro se

4000 S Dixieland A-201 Rogers, AR 72758
mattcouch(@af-mg.com

[479-601-9740]
Case 1:18-cv-00681-RJL Document 76 Filed 08/14/19 Page 6 of 6

Certificate of Service

The undersigned certifies that on August 9, 2019, the foregoing document
was mailed via overnight mail to the United States District Court for the District of
Columbia for filing with the Court and was emailed to counsel for Plaintiff Aaron
Rich and Defendant Edward Butowsky in accordance with an understanding

among the parties. I have been informed that Judge Leon does not permit ECF
filing by pro se litigants.

Dated: August 9, 2019

  

Matthew Couch
Matthew Couch, pro sa
4000 S Dixieland A-201 Rogers, AR 72758
mattcouch(@af-mg.com

[479-601-9740]
